 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                  NO: 2:19-CR-0168-TOR
 8                             Plaintiff,
                                                  PROTECTIVE ORDER
 9          v.

10    DANIEL NUNEZ-MOJICA,

11                             Defendant.

12

13         BEFORE THE COURT is the United States’ Motion for Protective Order

14   Regulating Disclosure of Discovery and Sensitive Information. ECF No. 13. The

15   Court has reviewed the record and files herein, and is fully informed. For good

16   cause shown, IT IS HEREBY ORDERED:

17         1. The United States’ Motion for Protective Order Regulating Disclosure of

18   Discovery and Sensitive Information, ECF No. 13, is GRANTED.

19

20



     PROTECTIVE ORDER ~ 1
 1         2. The United States is authorized to disclose the discovery and confidential

 2   materials (hereinafter “discovery”) in its possession pursuant to the discovery

 3   obligations imposed by this Court.

 4         3. Counsel for the Defendant shall hold the discovery materials in

 5   confidence, disclosing this information to his or her client, office staff,

 6   investigators, and/or witnesses (including any experts) only to the extent he or she

 7   believes is necessary to assist in the defense of this matter.

 8         4. Counsel for the Defendant shall advise any person to whom the discovery

 9   materials are disclosed that the information must be held in confidence and the

10   recipient may not further disclose or disseminate the information without further

11   order of the Court.

12         5. Discovery in this matter will be made available to defense counsel via

13   access to a case file on USA File Exchange or through a diskette containing a copy

14   of the discovery. If necessary for review of discovery with his or her client,

15   counsel for the Defendant may download the discovery and duplicate only once.

16   Discovery materials may not be left in the possession of the Defendant. In order to

17   provide discovery to a necessary third-party vendor, consultant, and/or anticipated

18   fact or expert witness, defense counsel may duplicate the discovery only once. No

19   other copies shall be made, by defense counsel or the Defendant, without prior

20   approval from this Court.



     PROTECTIVE ORDER ~ 2
 1         6. Government personnel and counsel for the Defendant shall promptly

 2   report to the Court any known violations of this Order.

 3         The District Court Clerk is hereby directed to enter this Order and provide

 4   copies to counsel.

 5         DATED November 21, 2019.

 6

 7
                                    THOMAS O. RICE
 8                           Chief United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20



     PROTECTIVE ORDER ~ 3
